DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Cancelations of claims 1-21 are acknowledged. New claims 34-41 are also acknowledged. 

Information Disclosure Statement
The numerous references cited by applicant in the numerous IDSs have been made of record. While the statement filed clearly do not comply with the guidelines set forth in the MPEP regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references. 
However, cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant’s duty of disclosure. See Penn Yan Boats, Inc. V. Sea Lark boats Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.
The examiner fails to see how the references about: Control System Used for Precision Agriculture; Asset Health Score; Optical cross-point switch; a smart watch; 
Furthermore, the IDSs filed on 1/29/21; 3/9/20; 12/18/19; 9/30/21; and 12/15/21 cite numerous US Patent Application Numbers. The examiner notes to applicant that if applicant wishes particular references which are cited during the prosecution be considered, applicant should cite those references in the IDS. If applicant wishes particular office actions to be considered, applicant should cite those references in the IDS as non-patent literatures. In either case, a concise explanation for the relevance for each reference should be included.
Examiners cannot possibly consider entire prosecution histories for the numerous amount of US Patent Applications. The IDS is full of documents which are irrelevant to the instant application. If applicant considers a portion of the prosecution be pertinent to the instant application, applicant should provide such information in the non-patent literature section of the IDS with a concise explanation for the relevance. It is applicant who should be indicating examiners what information is pertinent to the instant application and should be considered for the relevance. Examiners cannot possibly consider an entire prosecution history of a patent application, let alone almost 60 of the entire prosecution histories of the patent applications. Examiners cannot possibly 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 02/03/2016. It is noted, however, that applicant has not filed a certified copy of the 201631003869 application as required by 37 CFR 1.55.

Claim Interpretation
The examiner notes that claims 22-38 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied. 
The structural claim limitations in claims 22-33, which are recited as being positively associated with the claimed system, using the phrases “… connected…” (For instance, as in: “connected to a local data collection system…”) are interpreted as being part of the claimed invention (as opposed to the structural limitations tied to the claimed system, using the phrases “configured to be connected…” language, which are not considered part of the invention). 
The phrases “… connected…” are interpreted in the same way the phrase “comprising…” is interpreted.

Claim 22 is not interpreted to merely mean applicant’s intended use of a generic computer component if it were used with a smart heating device including an element. The claim is interpreted as being directed to a computer based data collection, processing, and utilization of signals management device specifically for use with a generic smart heating device including an element. 

Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are as presented in the previous action. The prior art of record do not anticipate or render obvious the inventions recited in claims 22-41. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        12/28/2021